Case 1:19-cv-04821-EK-PK Document 16 Filed 09/15/20 Page 1 of 7 PageID #: 44




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------------- X
                                                                         :
 UNITED STATES OF AMERICA,                                               :
                                                                         :
                             Plaintiff,                                  :
                                                                         :
                    -against-                                            :
                                                                         :   REPORT AND
 CHARLES GRIFFIN,                                                        :   RECOMMENDATION
                                                                         :   19-cv-4821 (ERK) (PK)
                             Defendant.                                  :
                                                                         :
 ----------------------------------------------------------------------- X

Peggy Kuo, United States Magistrate Judge:

         United States of America (“Plaintiff”) commenced this action against Charles Griffin

(“Defendant”) under 26 U.S.C. § 7402 to reduce to judgment unpaid federal tax liabilities. (Compl.

¶ 1, Dkt. 1.) On referral from the Honorable Eric R. Komitee is Plaintiff’s motion for default

judgment (the “Motion”). (Dkt. 10.) For the reasons stated below, the undersigned respectfully

recommends that the Motion be granted.

                                                 BACKGROUND

         The Complaint alleges that a delegate of the Secretary of the Treasury made assessments

against Defendant for income taxes he failed to pay for the periods ending December 31, 2015 (“tax

year 2015”), December 31, 2016 (“tax year 2016”), and December 31, 2017 (“tax year 2017”).

(Compl. ¶ 3.) These assessments, which include penalties and interest, were made on October 17,

2016 for $102,212 (for tax year 2015), on November 20, 2017 for $84,918 (for tax year 2016), and

on November 19, 2018 for $74,789 (for tax year 2017). (Id.) Despite being given notice of these

liabilities and a demand for payment, Defendant failed, neglected, or refused to fully pay the

liabilities. (Id. ¶¶ 4-5.) As of December 18, 2019, the Internal Revenue Service (“IRS”) has



                                                            1
Case 1:19-cv-04821-EK-PK Document 16 Filed 09/15/20 Page 2 of 7 PageID #: 45



calculated Defendant’s unpaid income tax liabilities for these three years, including accruals, to total

$275,347.16. (Ex. 1 to Motion, Declaration of Andrew Barone (“Barone Decl.”) ¶ 3, Dkt. 10-1.)

        Defendant was an owner and the President or Vice President of Federal Metal & Glass

Corp. (the “Corporation”). (Compl. ¶ 6.) By virtue of those positions, he was required to collect,

truthfully account for, or pay over the employment taxes of the Corporation. (Id. ¶ 7.) The

Complaint alleges that he willfully failed to do so for several tax periods between 2003 and 2006. (Id.

¶¶ 8, 10.) On March 29, 2007, the IRS sent a letter notifying Defendant of proposed assessments of

trust fund recovery penalties against him for these tax periods. (Id. ¶ 9.) On June 5, 2007, trust fund

liability assessments were made against Defendant as follows:

                                Tax Period        Amount Assessed on
                                  Ending              June 5, 2007
                              03/31/2003         $78,227.49
                              06/30/2003         $105,250.47
                              12/31/2003         $149,679.99
                              06/30/2004         $78,878.98
                              09/30/2004         $106,968.54
                              12/31/2004         $149,897.85
                              03/31/2005         $155,271.45
                              06/30/2005         $159,058.40
                              09/30/2005         $162,845.35
                              12/31/2005         $166,632.79
                              03/31/2006         $11,798.08


(Id. ¶ 10.) These assessments represent the unpaid portion of the income and Federal Insurance

Contribution Act (“FICA”) taxes withheld from the wages of employees of the Corporation. (Id.)

Notice of these liabilities was given to Defendant and payment was demanded; however, Defendant

failed, neglected, or refused to fully pay the liabilities. (Id. ¶¶ 11-12.) As of December 18, 2019, the

IRS calculated Defendant’s unpaid trust fund liabilities, including accruals, to be $2,193,560.06.

(Barone Decl. ¶ 4.)

        On May 5, 2006 Defendant filed for Chapter 11 bankruptcy, and on February 27, 2009 he


                                                    2
    Case 1:19-cv-04821-EK-PK Document 16 Filed 09/15/20 Page 3 of 7 PageID #: 46



received a discharge order. (Compl. ¶ 13.)

           Plaintiff brought this action on August 22, 2019. After service of the Complaint on

Defendant through his spouse at his residence1 on November 5, 2019 and by mail on November 6,

2019 (see Aff. of Serv., Dkt. 5), Defendant failed to answer or otherwise respond. Plaintiff obtained

an entry of default on December 17, 2019. (Dkt. 9.) Plaintiff moved for default judgment on

December 18, 2019. (Dkt. 10.)

                                                       ANALYSIS

      I.      Liability

           When determining liability in a motion for default judgment, the Court accepts as true all

well-pleaded allegations in the Complaint, drawing all reasonable inferences in favor of Plaintiff. See

Au Bon Pain Corp v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981); see also Finkel v. Romanowicz, 577 F.3d

79, 84 (2d Cir. 2009); Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir.

1992). The Court exercises significant discretion in deciding whether to grant a default judgment,

including whether the grounds for default are clearly established and the amount of damages. See

GuideOne Specialty Mut. Ins. Co., 696 F. Supp. 2d 203, 208 (E.D.N.Y. 2009); see also Shah v. N.Y. State

Dep’t of Civil Serv., 168 F.3d 610, 615 (2d Cir. 1999).

           The United States can bring an action in federal court to collect unpaid federal taxes. 26

U.S.C. §§ 7401, 7402(a); U.S. v. Han, No. 10-CV-888 (KAM), 2012 WL 526429, at *2 (E.D.N.Y.

Feb. 16, 2012). Plaintiff has alleged pursuant to 26 U.S.C. § 6654 that Defendant failed to pay

estimated taxes for tax years 2015, 2016, and 2017, and it accordingly assessed late-payment penalties

under 26 U.S.C. § 6651, and interest under 26 U.S.C. §§ 6601, 6621, and 6622. A notice and demand


1
  See Fed. R. Civ. P. 4(e) (“Service upon an individual ... may be effected in any judicial district of the United States … by
delivering a copy of the summons and of the complaint to the individual personally or by leaving copies thereof at the
individual's dwelling house or usual place of abode with some person of suitable age and discretion then residing
therein....”).



                                                              3
 Case 1:19-cv-04821-EK-PK Document 16 Filed 09/15/20 Page 4 of 7 PageID #: 47



for payment were made on Defendant for these amounts, but he has not fully paid. (Compl. ¶ 5.)

          Pursuant to 26 U.S.C. § 6672, Plaintiff has also alleged that Defendant failed to fully pay the

income and FICA taxes withheld from the Corporation’s employees for the eleven tax periods

ending March 31, 2003, June 30, 2003, December 31, 2003, June 30, 2004, September 30, 2004,

December 31, 2004, March 31, 2005, June 30, 2005, September 30, 2005, December 31, 2005, and

March 31, 2006. (Id. ¶ 10.) Plaintiff has alleged that by virtue of his position as an owner and

executive of the Corporation, Defendant is a responsible person and liable under this provision. (Id.

¶¶ 6-7.) See Beeler v. United States, 894 F. Supp. 761, 773 (S.D.N.Y. 1995). Plaintiff made trust fund

liability assessments which included the unpaid taxes and statutory interest. (Compl. ¶ 10.) Notice

and demand for payment for these liabilities were made on Defendant, but he has not complied. (Id.

¶¶ 11-12.)

          Accepting all these allegations as true, as required in a motion for default judgment, the

undersigned finds that Defendant is liable for the outstanding amounts in the assessments made by

Plaintiff. See United States v. Washington, No. 10-CV-2149 (BMC), 2010 WL 2654010, at *1 (E.D.N.Y.

June 25, 2010) (awarding statutory accruals and interest in default judgment for failure to pay income

tax).

    II.       Timeliness

          A ten-year statute of limitations on the collection of a tax begins to run on the date the tax is

assessed. See 26 U.S.C. § 6502. However, this period is tolled during the pendency of a bankruptcy

proceeding and suspended for six months thereafter. See 26 U.S.C. §§ 6502, 6503(h).

          Defendant initiated bankruptcy proceedings on May 5, 2006 and received a discharge order

on February 27, 2009. (Compl. ¶ 13.) The assessment regarding his trust fund liabilities was made

on June 5, 2007, while the bankruptcy was pending. (Id. ¶ 10.) Therefore, Plaintiff had ten years

and six months from the date Defendant was discharged from bankruptcy, i.e., August 27, 2019, to



                                                      4
Case 1:19-cv-04821-EK-PK Document 16 Filed 09/15/20 Page 5 of 7 PageID #: 48



begin collection proceedings for these liabilities. The Complaint was filed on August 22, 2019.

           Assessment of Defendant’s tax liabilities for tax years 2015, 2016, and 2017 were conducted

less than ten years before the Complaint was filed. See U.S. v. Han, 2012 WL 526429, at *3 (action

brought within ten years of assessment was timely).

           This action is therefore timely.

    III.      Damages

           While the allegations in the complaint of a motion for default judgment are deemed true,

damages are not. See Greyhound, 973 F.2d at 158 (“While a party's default is deemed to constitute a

concession of all well pleaded allegations of liability, it is not considered an admission of damages.”).

“A court must ensure that there is a basis for the damages sought by a plaintiff before entering

judgment in the amount demanded.” U.S. v. Chesir, No. 08-CV-2552 (ENV)(SMG), 2011 WL

3040536, at *3 (E.D.N.Y. June 27, 2011), report and recommendation adopted, 2011 WL 3104392

(E.D.N.Y. July 25, 2011).

           Plaintiff has submitted a sworn declaration by IRS Revenue Advisor Andrew Barone who

reviewed IRS records showing unpaid balances of Defendant’s tax and trust fund liabilities, which

include tax payments owed plus interest and penalties. (See Barone Decl.) Such assessments are

presumed accurate. See United States v. McCombs, 30 F.3d 310, 318 (2d Cir. 1994) (“In general, a

government tax assessment is entitled to a presumption of correctness.”); Washington, 2010 WL

2654010, at *1. The taxpayer bears the burden of challenging the assessment. See McCombs, 30 F.3d

at 318. Defendant has not done so.

           In the absence of rebuttal evidence from Defendant, the undersigned finds that the amounts

of tax deficiencies, interest and penalties asserted by Plaintiff are presumed to be correct. See U.S. v.

Han, 2012 WL 526429, at *2.

           According to the IRS records, as of December 18, 2019, Defendant owes unpaid income tax



                                                    5
 Case 1:19-cv-04821-EK-PK Document 16 Filed 09/15/20 Page 6 of 7 PageID #: 49



and accruals under 26 U.S.C. § 6654 in the amount of $275,347.16 as follows: $58,702.80 for tax year

2015, $120,490.87 for tax year 2016, and $96,153.49 for tax year 2017. (Motion ¶ 7; Barone Decl. ¶ 3.)

He also owes unpaid trust fund liabilities and accruals under 26 U.S.C. § 6672 in the amount of

$2,193,560.06 as follows:

                                Tax Period          Balance Due as of
                                  Ending            December 18, 2019
                              03/31/2003         $94,229.85
                              06/30/2003         $177,291.73
                              12/31/2003         $252,132.16
                              06/30/2004         $132,869.62
                              09/30/2004         $180,185.79
                              12/31/2004         $252,499.12
                              03/31/2005         $261,550.82
                              06/30/2005         $267,929.82
                              09/30/2005         $274,308.88
                              12/31/2005         $280,688.70
                              03/31/2006         $19,873.57


(Motion ¶ 7; Barone Decl. ¶ 4.)

        Interest on the underpayment or nonpayment of a tax is mandatory until the amount is paid:

        If any amount of tax imposed by this title (whether required to be shown on a
        return, or to be paid by stamp or by some other method) is not paid on or before the
        last date prescribed for payment, interest on such amount at the underpayment rate
        established under section 6621 shall be paid for the period from such last date to the
        date paid.

26 U.S.C. § 6601. Furthermore, 26 U.S.C. § 6621 sets the interest rate at the Federal short-term rate

plus 3 percentage points, and 26 U.S.C. § 6622 requires daily compounding.

        Accordingly, the undersigned finds that statutory interest on the unpaid liabilities and

accruals shall continue to accrue at the statutory rate from December 19, 2019 until the date the

taxes are paid.

                                          CONCLUSION

        Based on the foregoing, the undersigned respectfully recommends that the Motion be



                                                   6
 Case 1:19-cv-04821-EK-PK Document 16 Filed 09/15/20 Page 7 of 7 PageID #: 50



granted and judgment be entered in favor of Plaintiff and against Defendant in the total amount of

$2,468,907.22 plus interest accruing from December 19, 2019 until the date the judgment is paid in

full.

         Plaintiff is directed to serve this Report and Recommendation on Defendant and file proof

of service on the docket by September 18, 2020. Any written objections to this Report and

Recommendation must be filed within 14 days of service of this report. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b). Failure to file objections within the specified time waives the right to appeal

any order or judgment entered based on this Report and Recommendation. Caidor v. Onondaga Cnty.,

517 F.3d 601, 604 (2d Cir. 2008).

                                                SO ORDERED:


                                                 Peggy Kuo
                                                PEGGY KUO
                                                United States Magistrate Judge
Dated:    Brooklyn, New York
          September 15, 2020




                                                   7
